Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the claims:
	In claim 1, lines 2 and 6, change “axel” to ---axle---.  On line 5, change “walls” to ---wall---.

Allowable Subject Matter
Claims 3-17 are allowed.
With reference to Figs.6 & 10-11, the prior art does not teach the claimed electric device comprising a housing including, inter alia, “each side wall having a stator pole [castellations/ teeth, not numbered, i.e., with slots 17] at an edge of the side wall; a wire string [15] between the stator pole of each side wall; a panel [“stator tooth connect box” 7] spanning the edge of each side wal[l] [6] and interlocking with the stator pole; a first plate [magnet pole riser 21] disposed between the side walls and coupled to the ax[le]; and a magnet [14] disposed at an edge of the first plate proximal to the wire [i.e., on magnetic pole face 22]” [sic].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BURTON S MULLINS whose telephone number is (571)272-2029.  The examiner can normally be reached on 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BURTON S MULLINS/            Primary Examiner, Art Unit 2832